

114 HR 6328 IH: National Hate Crimes Hotline Act of 2016
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6328IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Ms. Velázquez introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish grant programs to provide for the establishment of a national hate crime hotline and a
			 hate crime information and assistance website, to provide training and
			 education to local law enforcement to prevent hate crimes, and to provide
			 assistance to victims of hate crimes.
	
 1.Short titleThis Act may be cited as the National Hate Crimes Hotline Act of 2016. 2.FindingsCongress makes the following findings:
 (1)The most recent Federal Bureau of Investigation hate crimes report notes an increase of hate crimes with 5,850 hate crime incidents reported to police in 2015, a 6.8 percent increase over 2014.
 (2)The same report found in one year, anti-Muslim hate crimes in the United States rose 67 percent. (3)Anti-Jewish hate crimes rose 9 percent, anti-Black hate crimes went up by almost 8 percent, and anti-LGBT hate crimes increased by nearly 5 percent.
 (4)It has been widely recognized that there has been an intensification of hate speech and threats based on religion and ethnicity throughout 2015 and 2016. For example, it has been publicly reported that between August 2015 and July 2016, 2,600,000 anti-Semitic tweets were sent by Twitter users, with around 800 Jewish journalists receiving approximately 19,000 of the tweets.
 (5)Multiple Jewish journalists have reported receiving letters at their home containing anti-Semitic messages.
 (6)An Associated Press analysis suggests hate crimes go largely under-reported, noting that 2,800 city police and county sheriff's departments across the country did not submit a single hate crime report for the FBI's annual crime tally during the past six years, constituting 17 percent of all city and county law enforcement agencies nationwide.
			3.National Hate Crime Hotline and hate crime information and assistance website
 (a)In generalThe Attorney General may award one or more grants to private, nonprofit entities— (1)to provide for the establishment and operation of a national, toll-free telephone hotline to provide information and assistance to victims of hate crimes (hereafter in this section referred to as the national hate crime hotline); and
 (2)to provide for the establishment and operation of a highly secure Internet website to provide that information and assistance to such victims (hereafter in this section referred to as the hate crime information and assistance website).
 (b)DurationA grant under this section may extend over a period of not more than 5 years. (c)Annual ApprovalThe provision of payments under a grant awarded under this section shall be subject to annual approval by the Attorney General and subject to the availability of appropriations for each fiscal year to make the payments.
 (d)Hotline ActivitiesAn entity that receives a grant under this section for activities described, in whole or in part, in subsection (a)(1) shall use funds made available through the grant to establish and operate a national hate crime hotline. In establishing and operating the hotline, the entity shall—
 (1)contract with a carrier for the use of a toll-free telephone line; (2)employ, train (including technology training), and supervise personnel to answer incoming calls and provide counseling and referral services to callers on a 24-hour-a-day basis;
 (3)assemble and maintain a current database of information relating to services for victims of hate crimes to which callers throughout the United States may be referred;
 (4)publicize the national hate crime hotline to potential users throughout the United States; and (5)be prohibited from asking hotline callers about their citizenship status.
				(e)Secure Website Activities
 (1)In generalAn entity that receives a grant under this section for activities described, in whole or in part, in subsection (a)(2) shall use funds made available through the grant to provide grants for startup and operational costs associated with establishing and operating a hate crime information and assistance website.
 (2)AvailabilityThe hate crime information and assistance website shall be available to the entity operating the national hate crime hotline.
 (3)InformationThe hate crime information and assistance website shall provide accurate information that describes the services available to victims of hate crimes, including health care and mental health services, social services, transportation, and other relevant services.
 (4)Rule of constructionNothing in this section shall be construed to require any shelter or service provider, whether public or private, to be linked to the hate crime information and assistance website or to provide information to the recipient of the grant described in paragraph (1) or to the website.
 (f)ApplicationThe Attorney General may not award a grant under this section unless the Attorney General approves an application for such grant. To be approved by the Attorney General under this subsection an application shall—
 (1)contain such agreements, assurances, and information, be in such form, and be submitted in such manner, as the Attorney General shall prescribe through notice in the Federal Register;
 (2)in the case of an application for a grant to carry out activities described in subsection (a)(1), include a complete description of the applicant’s plan for the operation of a national hate crime hotline, including descriptions of—
 (A)the training program for hotline personnel, including technology training to ensure that all persons affiliated with the hotline are able to effectively operate any technological systems used by the hotline;
 (B)the hiring criteria for hotline personnel; (C)the methods for the creation, maintenance, and updating of a resource database;
 (D)a plan for publicizing the availability of the hotline; (E)a plan for providing service to non-English speaking callers, including service through hotline personnel who speak Spanish; and
 (F)a plan for facilitating access to the hotline by persons with hearing impairments; (3)in the case of an application for a grant to carry out activities described in subsection (a)(2)—
 (A)include a complete description of the applicant’s plan for the development, operation, maintenance, and updating of information and resources of the hate crime information and assistance website;
 (B)include a certification that the applicant will implement a high level security system to ensure the confidentiality of the website, taking into consideration the safety of hate crime victims; and
 (C)include an assurance that, after the third year of the website project, the recipient of the grant will develop a plan to secure other public or private funding resources to ensure the continued operation and maintenance of the website;
 (4)demonstrate that the applicant has recognized expertise in the area of hate crimes and a record of high quality service to victims of hate crimes, including a demonstration of support from advocacy groups;
 (5)demonstrate that the applicant has a commitment to diversity, and to the provision of services to ethnic, racial, religious, and non-English speaking minorities, in addition to older individuals, individuals with disabilities, and individuals of various gender, gender identity, and sexual orientation; and
 (6)contain such other information as the Attorney General may require. (g)Hate crime definedFor purposes of this Act, the term hate crime means a crime in which the defendant intentionally selects a victim, or in the case of a property crime, the property that is the object of the crime, because of the actual or perceived race, color, religion, national origin, ethnicity, gender, gender identity, disability, or sexual orientation of any person.
			(h)Authorization of Appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $3,500,000 for each of fiscal years 2017 through 2021.
 (2)WebsiteOf the amounts appropriated pursuant to paragraph (1) for a year, not less than 10 percent shall be used for purposes of carrying out subsection (a)(2).
 (3)AvailabilityFunds authorized to be appropriated under paragraph (1) may remain available until expended. 4.Local law enforcement education and training grant program (a)In generalThe Attorney General may award grants to eligible State and local law enforcement entities for educational and training programs on solving hate crimes (as defined in section 3(g)) and establishing community dialogues with groups whose members are at-risk of being victims of such hate crimes.
 (b)EligibilityTo be eligible to receive a grant under subsection (a), a State or local law enforcement entity must be in compliance with reporting requirements applicable to such entity pursuant to the Hate Crimes Statistics Act (28 U.S.C. 534 note).
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as are necessary for fiscal year 2017 and each succeeding fiscal year.
			5.Local resources to combat hate crimes grant program
 (a)In generalThe Attorney General shall establish a grant program within the Office for Victims of Crime in the Office of Justice Programs, under which the Attorney General may award grants to local community based organizations, nonprofit organizations, and faith-based organizations to establish or expand local programs and activities that serve targeted areas and that provide legal, health (including physical and mental health), and other support services to victims of hate crimes (as defined in section 3(g)). Grant funds may be used for activities including hiring counselors and providing training, resources, language support services, and information to such victims.
 (b)Targeted area definedFor purposes of this section, the term targeted area means an area with a demonstrated lack of resources, as determined by the Attorney General, for victims of hate crimes.
 (c)Funding restrictionNone of the funds from a grant made under this section may be used— (1)by an organization that discriminates against an individual on the basis of religion; or
 (2)for purposes of promoting religious beliefs or views. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as are necessary for fiscal year 2017 and each succeeding fiscal year.
			